Exhibit 10.21

 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT is entered into as of October 6, 2005, between
CoBANK, ACB (“CoBank”) and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South
Dakota (the “Company”).

 

BACKGROUND

 

CoBank and the Company are parties to a Master Loan Agreement dated June 14,
2004, (the “Existing Agreement”). Pursuant to the terms of the Existing
Agreement, the parties entered into one or more Supplements thereto. CoBank and
the Company now desire to amend and restate the Existing Agreement and to apply
such new agreement to the existing Supplements, as well as any new Supplements
that may be issued thereunder. For that reason and for valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), CoBank and the
Company hereby agree that the Existing Agreement shall be amended and restated
to read as follows:

 

SECTION 1. Supplements. In the event the Company desires to borrow from CoBank,
and CoBank is willing to lend to the Company, or in the event CoBank and the
Company desire to consolidate any existing loans hereunder, the parties will
enter into a Supplement to this agreement (a “Supplement”). Each Supplement will
set forth the amount of the loan, the purpose of the loan, the interest rate or
rate options applicable to that loan, the repayment terms of the loan, and any
other terms and conditions applicable to that particular loan. Each loan will be
governed by the terms and conditions contained in this agreement and in the
Supplement relating to the loan. As of the date hereof, the following the
following Supplements are outstanding and shall be governed by the terms and
condition& hereof: (a) the Statused Revolving Credit Supplement dated as of
October 6, 2005, and numbered RIBO51S01 and (b) the Revolving Term Loan
Supplement dated as of October 6,2005, and numbered R1B051T05.

 

SECTION 2. Availability. Loans will be made available on any day on which CoBank
and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company’s local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as maybe authorized by the Company. The Company shall
furnish to CoBank a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form, and CoBank shall be entitled to
rely on (and shall incur no liability to the Company in acting on) any request
or direction furnished in accordance with the terms thereof.

 

SECTION 3. Repayment. The Company’s obligation to repay each loan shall be
evidenced by the promissory note set forth in the. Supplement relating to that
loan or by such replacement note as CoBank shall require. CoBank shall maintain
a record of all loans, the interest accrued thereon, and all payments made with
respect thereto; and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house-or other similar cash handling processes
as specified by separate agreement between the Company and CoBank. Wire
transfers shall be made to ABA No. 307088754 for advice to and credit of CoBank
(or to such other account as CoBank may direct by notice)1 The Company shall
give CoBank telephonic notice no- later than 12:00 Noon Company’s local time of
its intent to pay by wire and funds received after 3:00 p.m.Company’s local time
shall be credited on the next business day. Checks shall be wailed to CoBank,

 

--------------------------------------------------------------------------------


 

Master Loan Agreement REBO5 1

South Dakota Soybean Processors, LLC

Volga, South Dakota

 

Department 167, Denver, Colorado 80291-0167 (or to such other place as CoBank
may direct by notice). Credit for payment by check will not be given until the
later of: (a) the day on which CoBank receives immediately available funds; or
(b) the next business day after receipt of the check

 

SECTION 4. Capitalization. The Company agrees to purchase such equity in CoBank
as CoBank may from time to time require in accordance with its Bylaws. However,
the maximum amount of equity. which the Company shall be obligated to purchase
in connection with any loan may not exceed the maximum amount permitted by the
Bylaws at the time the Supplement relating to that loan is entered into or such
loan is renewed or refinanced by CoBank.

 

SECTION 5. Security. The Company’s obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in CoBank. In addition, the
Company’s obligations under each Supplement (whenever executed) and this
agreement shall be secured by a first lien (subject only to exceptions approved
in writing by CoBank) pursuant to all security agreements, mortgages, and deeds
of trust executed by the Company in favor of CoBank, whether now existing or
hereafter entered into. As additional security for those obligations:

(i) the Company agrees to grant to CoBank, by means of such instruments and
documents as CoBank shall require a first priority lien on such of its other
assets, whether now existing or hereafter acquired, as CoBank may from time to
time require; and (ii) the Company agrees to grant to CoBank, by means of such
instruments and documents as CoBank shall require, a first priority lien on all
realty which the Company may from time to time acquire after the date hereof.

 

SECTION 6. Conditions Precedent.

 

(A)       Conditions to Initial Supplement. CoBank’s obligation to extend credit
under the initial Supplement hereto is subject to the conditions precedent that
CoBank receive, in form and content satisfactory to CoBank, a duly executed copy
of this agreement and all instruments and documents contemplated hereby.

 

(B)       Conditions to Each Supplement. CoBank’s obligation to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that CoBank receive, in font and content satisfactory to
CoBank, each of the following:

 

(i)       Supplement. A duly executed copy of the Supplement and all instruments
and documents contemplated thereby.

 

(ii)      Evidence of Authority. Such certified board resolutions, certificates
of incumbency, and other evidence that CoBank may require that the Supplement,
all instruments and document executed in connection therewith, arid, in the case
of initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.

 

(iii)     Fees and Other Charges. All fees arid other charges provided for
herein or in the Supplement.

 

2

--------------------------------------------------------------------------------


 

(iv)    Evidence of Perfection, Etc. Such evidence as CoBank may require that
CoBank has a duly perfected first priority lien on all security for the
Company’s obligations, and that the Company is in compliance with Section 8(D)
hereof.

 

(C)       Conditions to Each Loan. CoBank’s obligation under each Supplement to
make any loan to the Company thereunder is subject to the condition that no
“Event of Default’ (as defined in Section 11 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a ‘Potential Default”), shall have occurred and be continuing.

 

SECTION 7. Representations and Warranties.

 

(A)      This Agreement. The Company represents and warrants to CoBank that as
of the date of this Agreement:

 

(i)       Compliance. The Company and, to the extent contemplated hereunder,
each “Subsidiary” (as defined below); is in compliance with all of the terms of
this agreement, and no Event of Default or Potential Default exists hereunder.

 

(ii)      Subsidiaries. The Company has the following “Subsidiary(ies)” (as
defined below): Urethane Soy Systems Company. For purposes hereof a “Subsidiary”
shall mean a corporation of which shares of stock having ordinary voting power
to elect a majority of the board of directors or other managers of such
corporation are owned, directly or indirectly, by the Company.

 

(B)       Each Supplement. The execution by the Company pf each Supplement
hereto shall

 

constitute a representation and warranty to CoBank that:

 

(i)       Applications. Each representation and warranty and all information set
forth in any application or other documents submitted in connection with, or to
induce CoBank to enter into, such Supplement, is correct in all material
respects as of the date of the Supplement.

 

(ii)      Conflicting Agreements, Etc. This agreement, the Supplements, and all
security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s bylaws, articles of incorporation,
or other organizational documents.

 

(iii)     Compliance. The Company and, to the extent contemplated hereunder,
each Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 8(A) of this agreement on eligibility to
borrow from CoBank).

 

(iv)    Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally.

 

3

--------------------------------------------------------------------------------


 

SECTION 8. Affirmative Covenants; Unless otherwise agreed to in writing by
CoBank while this agreement is in effect, the Company agrees to and with respect
to Subsections 8(B) through 8(G) hereof, agrees to cause each Subsidiary to:

 

(A)       Eligibility. Maintain its status as an entity eligible to borrow from
CoBank.

 

(B)        Corporate Existence, Licenses, Etc. (i) Preserve and keep in fill
force and effect its existence and good standing in the jurisdiction of its
incorporation or formation; (ii) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required; and (iii)
obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).

 

(C)        Compliance with Laws. Comply in all material respects with all
applicable Laws, including, without limitation, all Laws relating to
environmental protection and any patron or member investment program that it may
have. In addition, the Company agrees to cause all persons occupying or present
on any of its properties, and to cause each Subsidiary to cause all persons
occupying or present on any of its properties, to comply in all material
respects with all environmental protection Laws.

 

(D)       Insurance. Maintain insurance with insurance companies or associations
acceptable to CoBank in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as CoBank
may request. All such policies insuring any collateral for the Company’s
obligations to CoBank shall have mortgagee or lender loss payable clauses or
endorsements in form and content acceptable to CoBank. At CoBank’s request, all
policies (or such other proof of compliance with this Subsection as may be
satisfactory to CoBank) shall be delivered to CoBank.

 

(E)        Property Maintenance. Maintain all of its property that is necessary
to or useful in the proper conduct of its business in good working condition,
ordinary wear and tear excepted.

 

(F)        Books and Records. Keep adequate records and books of account in
which complete entries will be made in accordance with generally accepted
accounting principles (“GAAS”) consistently applied.

 

(G)       Inspection. Permit CoBank or is agents, upon reasonable notice and
during normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.

 

4

--------------------------------------------------------------------------------


 

(H)       Reports and Notices. Furnish to CoBank:

 

(i)      Annual Financial Statements. As soon as available, but in no event more
than 90 days after the end of each fiscal year of the Company occurring during
the term hereof, annual consolidated and consolidating financial statements of
the Company and its consolidated Subsidiaries, if any, prepared in accordance
with GAAP consistently applied. Such financial statements shall: (a) be audited
by independent certified public accountants selected by the Company and
acceptable to CoBank; (b) be accompanied by a report of such accountants
containing an opinion thereon acceptable to CoBank; (c) be prepared in
reasonable detail and in comparative form; and (d) include a balance sheet, a
statement of income, a statement of retained earnings, a statement of cash
flows, and all notes and schedules relating thereto.

 

(ii)      Interim Financial Statements. As soon as available, but in no event
more than -30 days after the end of each month (other than the last month in
each fiscal year of the Company), a consolidated balance sheet of the Company
and its consolidated Subsidiaries, if any, as of the end of such month, a
consolidated statement of income for the Company and its consolidated
Subsidiaries, if any, for such period and for the period year to date, and such
other interim statements as CoBank may specifically request, all prepared in
reasonable detail and in comparative form in accordance with GAAS consistently
applied and, if required by written notice from CoBank, certified by an
authorized officer or employee of the Company acceptable to CoBank.

 

(iii)     Notice of Default. Promptly after becoming aware thereof, notice - of
the occurrence of an Event of Default or a Potential Default.

 

(iv)    Notice of Non-Environmental Litigation. Promptly after the commencement
-thereof, notice of the commencement of all actions, suits, or proceedings
before any court, arbitrator, or governmental department, commission, board,
bureau, agency, or instrumentality affecting the Company or any Subsidiary
which, if determined adversely to the Company or any such Subsidiary, could
have~ a material adverse effect on the financial condition, properties, profits,
or operations of the Company or any such Subsidiary.

 

(v)     Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
environmental Laws, or which seek penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions.

 

(vi)    Bylaws and Articles. Promptly after any change in the Company’s bylaws
or articles of incorporation (or like documents), copies of all such changes,
certified by the Company’s

 

Secretary.

 

(vii)   Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as CoBank
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 8(H)(iv)
and (v) above.

 

5

--------------------------------------------------------------------------------


 

SECTION 9. Negative Covenants. Unless otherwise agreed to in writing by CoBank,
while this agreement is in effect the Company will not and will not permit its
Subsidiaries to:

 

(A)    Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any-indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, -or the deferred purchase price of
property or services, except fort (i) debt to CoBank; (ii) accounts payable to
trade creditors incurred in the ordinary course of business; (iii) current
operating liabilities (other than for borrowed -money) incurred in the ordinary
course of business; (iv) indebtedness of the

 

Company under its member or patron investment program, provided, however, that
such indebtedness is expressly stated to be subordinate in right of payment to
all obligations of the Company to CoBank; (v) debt of the Company to Urethane
Soy Systems Company’s shareholders in an amount not to exceed $l,782,000.00, but
no extensions, renewals and refinancings thereof; and (vi) debt of the Company
to miscellaneous creditors in an aggregate amount not to exceed $1,000,000.00.

 

(B)     Liens. Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or - other encumbrance of any kind upon any of
its property, real or peráonal (collectively, “Liens”). The foregoing
restrictions shall not apply to: (i) Liens in favor of CoBank; (ii) Liens for
taxes, assessments, or governmental charges that are not past due; (iii) Liens
and deposits under workers’ compensation, unemployment insurance, and social
security Laws; (iv) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (v) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(vi) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use;
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;
(vii) Liens existing on the date hereof in favor of Urethane Soy Systems Company
shareholders to secure indebtedness permitted hereunder; and (viii) Liens to
miscellaneous creditors to secure indebtedness permitted hereunder.

 

(C)     Mergers, Acquisitions, Etc. Merge or consolidate with- any other entity
or acquire all or a material part of the assets of any person or entity, or form
or create any new Subsidiary or affiliate, or commence operations under any
other name, organization, or entity, including any joint venture.

 

(D)     Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any
of its assets, except in the ordinary course of business.

 

(E)     Loans and Investments. Make any loan or advance to any person or entity,
or purchase any capital stock; obligations or other securities of, make any
capital contribution to, or otherwise invest in any person or entity, or form or
create any partnerships or joint ventures except trade credit extended in the
ordinary course of business.

 

(F)     Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not -limited to, by means of a
maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any person or entity, except by the endorsement of negotiable
instruments for deposit or collection or similar

 

6

--------------------------------------------------------------------------------


 

transactions in the ordinary course of the Company’s business

 

(G)     Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.

 

(H)     Dividends, Etc. Declare or pay any dividends, or make any distribution
of assets to the stockholders, or purchase, redeem, retire or otherwise acquire
for value any of its capital stock, or allocate or otherwise set apart any sum
for any of the foregoing except that in any fiscal year, provided the Company is
operating on a profitable basis and there is no Event of Default under the terms
hereunder, the Company may distribute earnings in the form of cash.

 

(E)     Leases. Create, incur, assume, or permit to exist any obligation as
lessee under operating leases or leases which should be capitalized in
accordance with GAAP for the rental or hire of any real or personal property,
except: (i) leases of soybean oil storage tank space with aggregate annual
payments not to exceed $400,000.00; (ii) leases of up to 400 tanker and/or
hopper railroad cars under terms and conditions acceptable to CoBank; (iii)
leases of other railroad cars, excluding those allowed in (ii) above, with
original maturities of less than sixty (60) months at the Company’s discretion;
and (iv) other leases, excluding those allowed above, which do not in the
aggregate require the Company to make scheduled payments to the lessors in any
fiscal year of the Company during the term hereof in excess of $550,000.00.

 

SECTION 10. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:

 

(A)     Working Capital. The Company and its consolidated Subsidiaries will have
at the end of each period for which financial statements are required to be
furnished pursuant to Section 8(11) hereof an excess of consolidated current
assets over consolidated current liabilities (both as determined in accordance
with GAAP consistently appl4ed) of not less than $6,000,000.00, except that in
determining consolidated current assets any amount available under the Revolving
Term Loan Supplement hereto (less  the amount that would be considered a current
liability under GAAP if fully advanced) shall be included, and except that in
determining consolidated current liabilities, any outstanding principal balance
under the Revolving Credit Supplement hereto shall be included.

 

(B)     Debt Service Coverage Ratio. The Company and its consolidated
Subsidiaries will have at the end of each fiscal year of the Company a. debt
Service Coverage Ratio” (as defined below) for such fiscal year of not less than
1.2 to 1.0. For purposes hereof, the term “Debt Service Coverage Ratio” shall
mean the following (all as calculated on a consolidated basis for the most
current year end in accordance with GAAP consistently applied, except as
indicated): (i) net income (after taxes), plus depreciation and amortization,
minus non-cash patronage income, minus gain (+ loss) on the minority interest of
Subsidiary; divided by (ii) all current portion of long term debt for the prior
period (previous year end).

 

SECTION 11. Events of Default. Each of the following shall constitute an “Event
Default” under this agreement:

 

(A)    Payment Default. The Company should fail to make any payment to, or to
purchase any equity in, CoBank when due.

 

7

--------------------------------------------------------------------------------


 

(B)     Representations and Warranties. Any representation - or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prow to have been false or misleading in any
material respect on or as of the date made or deemed made.

 

(C)     Certain Affirmative Covenants. The Company or, to the extent
required-hereunder, any Subsidiary should fail to perform or comply with
Sections 8(A) through 8(H)(ii), 8(l1)(vi) or any reporting covenant set forth in
any Supplement hereto, and such failure continues for 15 days after written
notice thereof shall have been delivered by CoBank to the Company.

 

(D)     Other Covenants and Agreements. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose.

 

(E)     Cross-Default. The Company should, after any applicable grace period,
breach or be in default under the terms of any other agreement between the
Company and CoBank.

 

(F)     Other Indebtedness. The Company or any Subsidiary should fail to pay
when due any indebtedness to any other person or entity for borrowed money or
any long-tent obligation for the deferred purchase price of property (including
any capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the -acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise,

 

(G)     Judgments. A judgment, decree, or order for the payment of money shall
be rendered against the Company or any Subsidiary and either: (i) enforcement
proceedings shall have been commenced, (ii) a Lien prohibited under Section 9(B)
hereof shall have been obtained; or (iii) such judgment, decree, or order shall
continue unsatisfied and in effect for a period of 20 consecutive days without
being vacated, discharged, satisfied, or stayed pending appeal.

 

(H)     Insolvency, Etc. The Company or any Subsidiary shall: (i) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come -due; or (ii) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (iii) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed, or (iv) commence or have
commenced against it any -proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.

 

(I)      Material Adverse Change. Any material adverse change occurs, as
reasonably-determined by CoBank, in the Company’s financial condition, results
of operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.

 

(J)      Revocation of Guaranty. Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Company’s obligations hereunder and under any Supplement shall, at any
time, cease to be in full force and effect, or shall be revoked or declared null
and void, or the validity or enforceability thereof shall be contested by the

 

8

--------------------------------------------------------------------------------


 

guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with CoBank (including any loan agreement or
security agreement), or a default set forth in Subsections (F) through (B)
hereof shall occur with respect to the Guarantor.

 

SECTION 12. Remedies. Upon the occurrence and during the continuance of an Event
of Default or any Potential Default, CoBank shall have no obligation to continue
to extend credit to the Company and may discontinue doing so at any time without
prior notice. For all purposes hereof, the term “Potential Default” means the
occurrence of any event which, with the passage of time or the giving of notice
or both would become an Event of Default. In addition, upon the occurrence and
during the continuance of any Event of Default, CoBank may, upon notice to the
Company, terminate any commitment and declare the entire unpaid principal
balance of the loans, all accrued interest thereon, and all other amounts
payable under this agreement, all Supplements, and the other Loan Documents to
be immediately due and payable. Upon such a declaration, the unpaid principal
balance of the loans and all such other amounts shall become immediately due and
payable, without protest, presentment, demand, or further notice of any kind,
all of which are hereby expressly waived by the Company. In addition, upon such
an acceleration:

 

(A)     Enforcement. CoBank may proceed to protect, exercise, and enforce such
rights and remedies as may be provided by this agreement, any other Loan
Document or under Law. Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
CoBank to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy shall preclude any other or future exercise thereof, or the exercise of
any other right. Without limiting the foregoing, CoBank may hold and/or set off
and apply against the Company’s obligations to CoBank the proceeds of any equity
in CoBank, any cash collateral held by CoBank, or any balances held by CoBank
for the Company’s account (whether or not such balances are then due).

 

(B)     Application of Funds. CoBank may apply all payments received by it to
the Company’s obligations to CoBank in such order and manner as CoBank may elect
in its sole discretion.

 

In addition to the rights and remedies set forth above: (i) if the Company fails
to purchase any equity in CoBank when required or fails to make any payment to
CoBank when due, then at CoBank’s option in each instance, such payment shall
bear interest from the date due to the date paid at 4% per annum in excess of
the rate(s) of interest that would otherwise be in effect on that loan; and (ii)
after the maturity of any loan (whether as a result of acceleration or.
otherwise), the unpaid principal balance of such loan (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 4% per annum in excess of the rate(s) .of interest that would
otherwise be in effect on that loan. All interest provided for herein shall be
payable on demand and shall be calculated on the basis of a year consisting of
360 days.

 

SECTION 13. Broken Funding Surcharge. Notwithstanding any provision contained in
any Supplement giving the Company the right to repay any loan prior to the -date
it would otherwise be  due and payable, the Company agrees to-provide three
Business Days’ prior written notice for any prepayment of a fixed rate balance
and that in the event it repays any fixed rate balance prior to its scheduled
due date or prior to the last day of the fixed rate period applicable thereto
(whether such Master

 

9

--------------------------------------------------------------------------------


 

payment is made voluntarily, as a result of an acceleration, or otherwise), the
Company will pay to CoBank a surcharge in an amount equal to the greater of: (i)
an amount which would result in CoBank being made whole (on a present value
basis) for the actual or imputed funding losses incurred by CoBank as a result
thereof or (ii) $300.00. Notwithstanding the foregoing, in the event any fixed
rate balance is repaid as a result of the Company refinancing the loan with
another lender or -by other means, then in lieu of the foregoing, the Company
shall pay to CoBank a surcharge in an amount sufficient (on a present value
basis) to enable CoBank to maintain the yield it would have earned during the
fixed rate period on the amount repaid. Such surcharges will be calculated in
accordance with methodology established by CoBank (a copy of which will be made
available to the Company upon request).

 

SECTION 14. Complete Agreement, Amendments. This agreement, all Supplements, and
all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and final expression of their
agreement. No amendment, - modification, or waiver of any provision hereof or
thereof, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by CoBank and contained in a writing signed
by or on behalf of CoBank, and then such waiver or consent shall be effective
only in the specific instance and for the specific -purpose for which given. In
the event this agreement is amended or restated, each such amendment or
restatement shall be applicable to all Supplements hereto.

 

SECTION 15. Other Types of Credit. From time to time, CoBank may issue letters
of credit or extend other types of credit to or for the account of the Company.
In the event the parties desire to. do so under the terms of this agreement,
such extensions of credit may be set forth in any Supplement hereto and this
agreement shall be applicable thereto.

 

SECTION 16. Applicable Law. Except to the extent governed by applicable federal
law, this agreement and each Supplement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to choice
of law doctrine.

 

SECTION 17. Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

 

If to CoBank, as follows:

 

If to the Company, as follows:

For general correspondence purposes:

 

South Dakota Soybean Processors, LLC

P.O.Box 5110

 

Box500

Denver, Colorado 80217-5110 -

 

Volga, South Dakota 57071

For direct delivery purposes, when desired:

 

Attention: CEO

5500 South Quebec Street

 

Fax No.: (605) 627-5869

Greenwood Village, Colorado 80111-1914

 

 

 

 

 

Attention: Credit Information Services

 

 

Fax No: (303)224-6101

 

 

 

SECTION 18. Taxes and Expenses. To the extent allowed by law, the Company agrees
to pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by CoBank) incurred by CoBank and any
participants from CoBank in connection with the

 

10

--------------------------------------------------------------------------------


 

origination, administration, collection, and enforcement of this agreement and
the other Loan Documents, including, without limitation, all costs and expenses
incurred in perfecting, maintaining, determining priority of; and releasing any
security for the Company’s obligations to CoBank, and any stamp, intangible,
transfer, or like tax payable in connection with this agreement or any other
Loan Document.

 

SECTION 19. Effectiveness and Severability. This agreement shall continue in
effect until: (i) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (ii) CoBank has no commitment to extend credit to or for the account
of the Company under any Supplement; and (iii) either party sends written notice
to the other terminating this agreement. Any provision of this agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof.

 

SECTION 20. Successors and Assigns. This agreement, each Supplement and the
other Loan Documents shall be binding upon and inure to the benefit of the
Company and CoBank and their respective successors and assigns, except that the
Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of CoBank.

 

SECTION 21. Participations, Etc. From time to time, CoBank may sell to one or
more banks, financial institutions or other lenders a participation in one or
more of the loans or other extensions of -credit made pursuant to this
agreement. However, no such participation shall relieve CoBank of any commitment
made to the Company under any Supplement hereto. In connection with the
foregoing, CoBank may disclose information concerning the Company and its
Subsidiaries to any participant or prospective participant, provided that such
participant or prospective participant agrees to keep such information
confidential. A sale of participation interest may include certain voting rights
of the participants regarding the loans hereunder (including without limitation
the administration, servicing and enforcement thereon. CoBank agrees to give
written notification to the Company of any sale of participation interests.

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

SOUTH DAKOTA

 

 

SOY BEAN PROCESSORS, LLC

 

 

 

 

 

 

By:

/s/ Pat Schultz

 

By:

/s/ Rodney Christianson

 

 

 

 

 

 

 

Title:

Assistant Corporate Secretary

 

Title:

CEO

 

 

11

--------------------------------------------------------------------------------